NO. 07-04-0424-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                   JULY 24, 2006
                          ______________________________

                           DAVID J. SCHULTZ, APPELLANT

                                            V.

                          CYNTHIA S. BARNES, APPELLEE
                        _________________________________

             FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                   NO. 40,811-A; HONORABLE HAL MINER, JUDGE
                        _______________________________


Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


       Appellee Cynthia S. Barnes seeks dismissal of this appeal brought by David Schultz

challenging a take-nothing directed verdict in favor of Barnes on Schultz’s claims arising

from a construction contract. After Schultz perfected appeal, Barnes filed a bankruptcy

petition listing Schultz as an unsecured creditor. No notice of that proceeding was filed in

this court so that the appeal could be abated as required by federal law. See 11 U.S.C. §

362; TEX . R. APP . P. 8.1, 8.2. According to certified copies of documents from the

bankruptcy court, Barnes received a discharge on January 25, 2006. She now seeks
dismissal of Schultz’s appeal as moot. Schultz does not contest Barnes’ assertion that any

liability arising from his claims has been discharged and our review of the record and

exhibits from the bankruptcy proceeding leads to the same conclusion.


       Rule of Appellate Procedure 8 sets out the procedure for stay of an appeal during

a bankruptcy proceeding. It does not address discharge of potential liability during an

appeal. A discharge in bankruptcy renders void a judgment, obtained at any time,

determining the personal liability of the debtor with respect to a discharged debt. 11 U.S.C.

§ 524(a)(1); In re Dabrowski, 257 B.R. 394 (Bankr. S.D.N.Y., 2001). Since any judgment

resulting from this appeal that determined Barnes’ personal liability to Schultz would be

void, the appeal is moot. We have no jurisdiction to decide a moot controversy. National

Collegiate Athletic Ass'n v. Jones, 1 S.W.3d 83, 86 (Tex. 1999). We therefore dismiss the

appeal for want of jurisdiction. TEX . R. APP . P. 42.3(a).




                                                   James T. Campbell
                                                       Justice




                                               2